Citation Nr: 1621863	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under the provisions of the Montgomery GI Bill-Selected Reserve (MGIB-SR).


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to August 1982.  He also had service as a member of the California Air National Guard and Navy Reserve.  The Veteran was retired from the United States Navy in September 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

A claimant may revoke a power of attorney at any time, and may discharge an agent or attorney at any time.  In August 1999, the Veteran appointed the California Department of Veterans Affairs as his representative.  In an April 2016 statement, the Veteran clarified that he wished to represent himself.  Therefore, the Board finds the Veteran has revoked the power of attorney.  38 C.F.R. § 14.629 (2015).


FINDINGS OF FACT

1.  Chapter 1606 benefits were established in October 1992; the Veteran's benefits were terminated on August 30, 1999 due to separation from the Selected Reserve.

2.  The Department of Defense (DOD) has determined that the Veteran is not eligible for educational assistance under Chapter 1606, Title 10, of the United States Code, MGIB-SR.


CONCLUSION OF LAW

The criteria for eligibility for MGIB-SR educational assistance benefits have not been met.  10 U.S.C.A. § 16132 (West 2014); 38 C.F.R. §§ 21.7540, 21.7550 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2015).  See also 38 C.F.R. § 21.7530 (2015) (directing the VA to apply §§ 21.1031 and 21.1032 to Chapter 1606 claims).

In this case, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000).  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the Veteran's claim in this case, these provisions are not applicable to the claim decided below.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error. 

II.  The Merits of the Claim

In February 2014, the Veteran submitted an application (VA Form 22-1990) for Montgomery GI Bill-Selected Reserve (MGIB-SR) or Chapter 1606 education benefits.  These benefits are intended to encourage membership in the Selected Reserve of the Ready Reserve.  See 10 U.S.C.A. § 16131.  This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program, and VA makes the payments for the program.  Chapter 1606 assists eligible persons to further their education after high school, providing educational assistance for people enrolled in approved programs of education or training.  38 C.F.R. §§ 21.7520, 21.7540.

Educational benefits are available to a member of the Selected Reserve under Chapter 1606 (formerly Chapter 106) when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension.  38 C.F.R. § 21.7540.

Review of the evidence of record reveals that the Veteran signed a DD Form 2384, Selected Reserve Educational Assistance Program (GI Bill) Notice of Basic Eligibility, on October 7, 1992.  That document included a paragraph which stated that the Veteran's entitlement to unused education assistance benefits would normally expire on the earlier of the following two dates: the 10th anniversary of eligibility to benefits if he remained a member in good standing during that period, or on the date of separation from the Selected Reserve.  The reservist may still use the full 10 years if he/she leaves the Selected Reserve because of a disability that was not caused by misconduct, the reservist's unit was inactivated during the period from October 1, 1991, through September 30, 1999, or in certain instances when the reservist is involuntarily separated.  38 C.F.R. § 21.7550(c), (d).

A reservist is eligible to receive benefits under Chapter 1606 if several requirements are met.  See 10 U.S.C Chapter 1606; 38 C.F.R. §§ 21.7500 to 21.7807.  The period of eligibility expires, generally, on the last day of the 10-year period beginning on the date the reservist becomes eligible for educational assistance or, if earlier, the date the reservist is separated from the Selected Reserve.  38 C.F.R. § 21.7550(a).  A reservist who has separated from the Selected Reserve may reestablish eligibility for Chapter 1606 benefits by rejoining the Selected Reserve within one year from the date of separation.  VA EDUCATION PROCEDURES MANUAL M22-4 (M22-4), PART VIII, CH. 1, 1.03 (July 7, 2011).

The Veteran was previously enlisted in the Navy Selected Reserve and was eligible for Chapter 1606 benefits up until his separation from Selected Reserve in September 1999.  38 U.S.C.A. § 16133(a); 38 C.F.R. §§ 21.7540(a)(3); 21.7550(a)(2).  He subsequently did not reenlist in the Navy Reserve or enlist in any other branch of the Selected Reserve or otherwise remain in the Selected Reserve.

In a March 2000 letter, the VA indicated that DOD determined that the Veteran is not eligible for educational assistance benefits under 10 U.S.C. Chapter 1606, the Montgomery GI Bill for Selected Reserves (MGIB-SR).  Specifically, the letter stated the DOD noted that the Veteran's eligibility was terminated on August 30, 1999, based upon his discharge from the Navy Reserve.  Accordingly, his eligibility expired the date he separated from the Navy Selected Reserve.  38 C.F.R. § 21.7550(a).

The Veteran has not disputed the fact that he separated from the Navy Reserve in September 1999.  In denying this claim, the Board is grateful for his years of Navy Reserve service and acknowledges that the Veteran unfortunately was unable to use all 36 months of his educational benefits.  However, VA (and, as such, the Board) is bound to accept any determination made by DOD regarding a claimant's Chapter 1606 eligibility.  See 10 U.S.C.A. § 16132; 38 C.F.R. §§ 21.1034, 21.7540(a).  The applicable criteria clearly reflect that determinations of eligibility dates for Chapter 1606 benefits are within the sole purview of the Armed Forces.  No such authority has been delegated to any other source.  See 10 U.S.C.A. § 16132; 38 C.F.R. §§ 21.1034, 21.7540(a).

To the extent that the Veteran has argued that the closure of Moffett Field Naval Air Station has limited his eligibility, the Board finds this assertion is unpersuasive.  Moffett Field ceased naval operations in July 1994.  However, as noted above, the DOD has determined the Veteran's eligibility was limited to September 1999, which is after the closure of this base.  There is no indication that the closure of the Naval Air Station affected the Veteran's educational benefits eligibility or that its closure amounted to involuntary separation or inactivation of the Veteran's unit.  

There is no basis in law or fact whereby the Veteran may be granted Chapter 1606 benefits beyond his separation from the Selected Reserve in September 1999 and as determined by DOD.  The law, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board finds entitlement to education benefits beyond the date of his separation from the Select Reserve in September 1999, under Chapter 1606 of Title 10 of the United States Code, must be denied.

VA is charged with administering the law as it is written and, as noted above, governing legal criteria specifically exclude an award of benefits absent the establishment of eligibility by DOD.  In this case, the Board is without legal authority to grant the benefit sought on appeal.  See 38 U.S.C.A. §§ 503, 7104(c); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, the Veteran's claim for educational assistance under the MGIB-SR must be denied.


ORDER

Entitlement to educational assistance under Chapter 1606, Title 10, of the United States Code, MGIB-SR, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


